                                                             1   ARIEL E. STERN, ESQ.
                                                                 Nevada Bar No. 8276
                                                             2   JARED M. SECHRIST, ESQ.
                                                                 Nevada Bar No. 10439
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: ariel.stern@akerman.com
                                                             6   Email: jared.sechrist@akerman.com
                                                             7   Attorneys for Plaintiff Bank of America,
                                                                 N.A., as successor by merger to BAC Home
                                                             8   Loans Servicing, LP f/k/a Countrywide
                                                                 Home Loans Servicing LP
                                                             9
                                                                                                   UNITED STATES DISTRICT COURT
                                                            10
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                                                                       DISTRICT OF NEVADA
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                      LAS VEGAS, NEVADA 89134




                                                            12   BANK OF AMERICA, N.A., AS SUCCESSOR                  Case No.: 2:16-cv-02723-APG-GWF
AKERMAN LLP




                                                                 BY MERGER TO BAC HOME LOANS
                                                            13   SERVICING, LP F/K/A COUNTRYWIDE
                                                                 HOME LOANS SERVICING, LP,                            STIPULATION AND ORDER FOR
                                                            14                                                        EXTENSION OF TIME TO FILE
                                                                                                                      OPPOSITIONS TO TRAVATA AND
                                                            15                        Plaintiff,                      MONTAGE AT SUMMERLIN CENTRE
                                                                 v.                                                   HOMEOWNERS        ASSOCIATION’S
                                                            16                                                        RENEWED MOTION FOR SUMMARY
                                                                 TRAVATA     AND    MONTAGE    AT                     JUDGMENT     AND    GRANEMORE
                                                            17   SUMMERLIN CENTRE HOMEOWNERS                          STREET TRUST'S MOTION FOR
                                                                 ASSOCIATION; NEVADA ASSOCIATION                      SUMMARY JUDGMENT BASED ON
                                                            18                                                        STATUTE OF LIMITATIONS
                                                                 SERVICES, INC.; GRANEMORE STREET
                                                            19   TRUST,

                                                            20                        Defendants.
                                                            21

                                                            22                IT IS HEREBY STIPULATED between Plaintiff Bank of America, N.A., successor by
                                                            23   merger to BAC Home Loans Servicing, LP f/k/a Countrywide Home Loans Servicing, LP (BANA),
                                                            24   Granemore Street Trust (GST) and Travata and Montage at Summerlin Centre Homeowners
                                                            25   Association (HOA) by and through their counsel of record, that BANA's opposition to GST's
                                                            26   summary judgment based on statute of limitations and HOA's renewed summary judgment motion
                                                            27   (Dkt. 54 and 55, respectively) shall now be due on or before September 19, 2019.
                                                            28   ///
                                                                                                                1
                                                                 50060424;1
                                                             1                The purpose of the stipulated extension is to accommodate the schedule of counsel and not

                                                             2   for any purposes of delay. This is the parties' first request for an extension related to these two

                                                             3   summary judgment motions.

                                                             4    Dated the 5th day of September, 2019                  Dated the 5th day of September, 2019
                                                             5
                                                                  AKERMAN LLP                                           LIPSON, NEILSON, COLE, SELTZER &
                                                             6                                                          GARIN, P.C.

                                                             7    /s/ Jared M. Sechrist                                 /s/ Janeen Isaacson
                                                                  ARIEL E. STERN, ESQ.                                  J. WILLIAM EBERT, ESQ.
                                                             8    Nevada Bar No. 8276                                   Nevada Bar No. 2697
                                                                  JARED M. SECHRIST, ESQ.                               JANEEN ISAACSON, ESQ.
                                                             9    Nevada Bar No. 10439
                                                                  1635 Village Center Circle, Suite 200                 Nevada Bar No. 6429
                                                            10    Las Vegas, NV 89134                                   9900 Covington Cross Drive, Suite 120
                                                                                                                        Las Vegas, Nevada 89144
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11    Attorneys for Plaintiff Bank of America, N.A.,
                                                                  as successor by merger to BAC Home Loans              Attorneys for Travata and Montage            at
                      LAS VEGAS, NEVADA 89134




                                                            12    Servicing, LP fka Countrywide Home Loans              Summerlin Centre Homeowners Association
AKERMAN LLP




                                                                  Servicing, LP
                                                            13

                                                            14
                                                                  Dated the 5th day of September, 2019
                                                            15
                                                                  LAW OFFICE OF MICHAEL F. BOHN
                                                            16
                                                                  /s/ Adam R. Trippiedi___
                                                            17    MICHAEL F. BOHN, ESQ.
                                                            18    Nevada Bar No. 1641
                                                                  ADAM R. TRIPPIEDI, ESQ.
                                                            19    Nevada Bar No. 12294
                                                                  2260 Corporate Circle, Suite 480
                                                            20    Henderson, Nevada 89074
                                                            21
                                                                  Attorneys for Granemore Street Trust
                                                            22
                                                                              IT IS ORDERED that the foregoing stipulation of the parties is approved.
                                                            23

                                                            24
                                                                                                                        ____________________________________
                                                            25                                                          UNITED STATES DISTRICT JUDGE

                                                            26                                                                    09/06/2019
                                                                                                                        DATED: ____________________________
                                                            27

                                                            28
                                                                                                                    2
                                                                 50060424;1
